Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 6-10 are allowable because the prior art while teaching an application device configured to apply viscous material to an object comprising the combined features of a dispenser configured to discharge viscous material toward the object and a control device or computer to control discharge of the viscous material by calibrating the dispenser prior to applying the adhesive to the object, the prior art does not teach or suggest the control device configured to control the dispenser prior to applying the viscous material to a specified part of the object to apply the viscous material to a part different from the specified part, calculate an application quantity of viscous material applied to the part different from the specified part, make a first correction to correct an application condition of the viscous material based on a result of calculating the application quantity, and control the dispenser to apply the viscous material to the specified part using the application condition corrected in the first correction and in the first correction, the control device is configured to set a correction amount of the application condition based on at least one of an amount of correction to the application condition made in a second correction, the second correcting being a correction made prior to the first correction, and a correction interval from the second correction to the first correction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
7/12/2022